DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on May 12, 2022. 
	Claims 1-8, 12-15, 17-18 and 20-23 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-8, 12-15, 17-18 and 20-23 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
In response to Applicant’s arguments, with respect to canceled claim 19 incorporated into amended claim 1, that the Recesses in the Examiner’s annotated Fig.2 of Weiss do not “engage a plurality of complementary pieces of the socket”. In fact, the recesses do not engage with anything at all.
Weiss discloses recesses in a plug engaging pieces of a socket that facilitate connection of the plug and the socket as seen in Fig.2:

    PNG
    media_image1.png
    691
    345
    media_image1.png
    Greyscale


In response to Applicant’s argument regarding the rejection under 102(a)(1) of Claim 8 under Yamashita. The 102(a)(1) rejection has been withdrawn based on the amendment to the claim. Claim 8 is currently rejected under 103 as seen below.

Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added limitations are rejected under newly added reference Takahashi et al. (2017/0126059).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites the limitation "the angle" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Neither Claim 21 nor Claim 1, from which Claim 21 depends, include the limitation of an angle.
Claim 23 recites the limitation “an angle” in Line 2.
For the purpose of examination Claim 21 is interpreted as depending from Claim 23.

Claim 22 recites the limitation "the plurality of recesses" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Neither Claim 22 nor Claim 15, from which Claim 22 depends, include the limitation of an angle.
Claim 1 recites the limitation “a plurality of non-conductive recesses” in Line 8.
For the purpose of examination Claim 22 is interpreted as depending from Claim 1.
Furthermore, for purpose of examination the limitation of Claim 22, Line 2 is interpreted as reciting: the plurality of non-conductive recesses.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-13 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (2019/0326049), Bhat et al. (2012/0025942) and Weiss et al. (2005/0094328).
Claims 1 and 22: Nishimura teaches a coil unit (1) for inductively charging a vehicle (Par.33) (Fig.2), comprising: a housing (2) (Par.36) (Fig.1); a coil (C) that is arranged at least partially in the housing (2), wherein the coil (C) comprises a plurality of windings of an electrical line (7) (Par.41) (Fig.2), wherein the electrical line (7) has two ends (7a and 7b) (Par.60), and both ends (7a and 7b) of the electrical line (7) are led out of the housing (2) (Fig.1).
Nishimura does not explicitly teach a plug for connecting to a socket of an electronic unit, both ends of the electrical line are led out of the housing for connecting to an electronic unit; and both ends of the electrical line are connected to the plug.
Bhat discloses a coil unit (212) for charging a vehicle (200) (Par.54-55) (Fig.11) comprising: a plug (214) for connecting to a socket (103) of an electronic unit (202) (Fig.11), both ends of an electrical line are led out of a housing for connecting to an electronic unit (202) (Par.55) (Fig.11), wherein both ends of an electrical line of a coil (212) are connected to the plug (214) (Par.55) (Fig.11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Baht in the system of Nishimura to have had allowed the coil to communicate with a voltage source to generate a magnetic field (Par.55) to facilitate contactless energy transfer between the energy source and a storage module of the vehicle (Par.54).
The combination of Nishimura and Bhat does not explicitly teach the plug comprises a plurality of non-conductive recesses to engage a plurality of complementary pieces of the socket; at least one of the plurality of recesses is arranged radially outside a plug-in contact of the electrical line.
Weiss teaches a plug comprises a plurality of non-conductive recesses to engage a plurality of complementary pieces of a socket (Fig.2); at least one of the plurality of recesses is arranged radially outside a plug-in contact of an electrical line:

    PNG
    media_image2.png
    691
    276
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Weiss in the combination of Nishimura and Baht to have had the expected result of making an electrical connection when the plug and the socket are engaged to each other (Par.19). 
Claim 12: Nishimura, Bhat and Weiss disclose the limitations of claim 1 as disclosed above. The combination of Nishimura and Bhat does not explicitly teach a strain relief that is connected to the plug and the coil unit.  
Weiss teaches a plug comprising a strain relief (31) (Par.22) (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Weiss in the combination to have had provided strain relief to the plug (Par.22) to prevent the cable from breaking.
Claim 13: Nishimura, Bhat and Weiss disclose the limitations of claim 1 as disclosed above. The combination of Nishimura and Bhat does not explicitly teach the plug comprises a mechanism for electrical disconnection in an event of a separation of the plug-in connection.  
Weiss teaches a plug comprising a mechanism for electrical disconnection in an event of a separation of the plug-in connection (25, 27) (Par.25) (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Weiss in the combination to have had prevented arcing to occur (Par.25) thereby preventing contact degradation and possible fire (Par.2).
Claim 20: Nishimura, Bhat and Weiss disclose the limitations of claim 1 as recited above. Nishimura discloses both ends (7a and 7b) of the electrical line (7) are led out of the housing (2) to an exterior (Fig.1). 
Nishimura does not explicitly teach the exterior is common with the electronic unit.  
Bhat discloses a coil unit (212) for charging a vehicle (100) (Fig.11) comprising: both ends of an electrical line are led out of a housing to an exterior in common with an electronic unit (202) (Par.55) (Fig.11). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Bhat in the system of Nishimura to have had electrically connected the power transmitting coil to an external power source in order to facilitate contactless energy transfer as result of a current flow through the power transmitting coil (Pars.54-55).
Claims 21 and 23: Nishimura, Bhat and Weiss disclose the limitations of claim 1 as recited above. Nishimura discloses wherein the ends of the electrical line are led out of the housing at an angle between 45° and 135° (Fig.2); (the angle is with respect to: a first axis that extends along a respective coil winding of the plurality of windings of the coil in a region before the electrical line (7) is led out of the housing (2), and a second axis that extends essentially along the respective coil winding after a first bend and being led out of the housing (2) as illustrated in Figure 2. below):  


    PNG
    media_image3.png
    686
    460
    media_image3.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (2019/0326049), Bhat et al. (2012/0025942) and Weiss et al. (2005/0094328) as applied to claim 1 above, and further in view of Takemura (JP2016085823).
Claim 2: Nishimura, Bhat and Weiss disclose the limitations of claim 1 as recited above. Nishimura does not explicitly teach the electrical line comprises an HF braid.  
Takemura discloses a coil unit (202) for inductively charging a vehicle (100) (Fig.1), comprising: a coil (L1) comprises a plurality of windings of an electrical line (1) (Par.29) (Fig.3); the electrical line (1) comprises an HF braid (Par.8, (The electrical line (flat litz wire) is woven into a flat braided structure.); and Par.19, (The electrical line receives a high frequency AC power from a high frequency power supply.) Therefore, the electrical line (1) is interpreted as an HF braid.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Takemura in the system of Nishimura to have had an electrical line not easily broken by bending even if it is wound into a coil shape (Par.9).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (2019/0326049), Bhat et al. (2012/0025942) and Weiss et al. (2005/0094328) as applied to claim 1 above, and further in view of Yanagida et al. (2014/0029233).
Claims 3-4: Nishimura, Bhat and Weiss disclose the limitations of claim 1 as recited above. Nishimura teaches the housing (2) comprises an outer side (4) of metal (Par.37) (Fig.1).
 Nishimura does not explicitly teach a braided shield is arranged around the electrical line that is led out of the housing; the braided shield is connected to the outer side.  
Yanagida teaches a braided shield (140) is arranged around an electrical line (62) that is led out of a coil housing (Par.43) (Fig.4); the braided shield (140) is connected to the outer side of a metal housing (120) (Par.40 and 43) (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yanagida in the device of Nishimura to have had confined the electromagnetic field leaking from the coil unit (Par.59).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (2019/0326049), Bhat et al. (2012/0025942), Weiss et al. (2005/0094328) and Yanagida et al. (2014/0029233) as applied to claim 3 above, and further in view of Woody et al. (5,703,462).
Claims 5-6: Nishimura, Bhat, Weiss and Yanagida teach the limitations of claim 3 as disclosed above. Nishimura teaches the coil unit (1) comprises a ferrite component (8) that is arranged at least partially in the housing (2) (Par.40) (Fig.2).
The combination of Nishimura and Yanagida does not explicitly teach the braided shield is connected to the outer side or to the ferrite component by way of a flange.  
Woody teaches a braided shield (29) is connected to a coil component (25) by way of a flange (28) (Col.4, Lines 11-16) (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Woody in the combination to have had the expected result of securing an electrical line shield to the coil housing (Col.3, Lines 39-44).
Claim 7: Nishimura, Bhat, Weiss and Yanagida teach the limitations of claim 3 as disclosed above. The combination of Nishimura and Yanagida does not explicitly teach one or a plurality of signal lines are arranged inside the braided shield.  
Woody teaches one or more signal lines (35) are arranged inside a braided shield (29) (Col.3, Lines 34-36) (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Woody in the combination of Nishimura and Yanagida to have had allowed communication signals to/from control electronics in the charging system (Col.3, Lines 34-36).

Claims 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (2019/0326049) and Bhat et al. (2012/0025942).
Claim 8: Nishimura teaches a coil unit (1) for inductively charging a vehicle (Pars.33-35) (Fig.2), comprising: a housing (2) (Par.36) (Fig.1); a coil (C) that is arranged at least partially in the housing (2), wherein the coil (C) comprises a plurality of windings of an electrical line (7) (Par.41), wherein the electrical line (7) has two adjacent ends (7a and 7b) (Par.60) (Fig.2), both ends (7a and 7b) of the electrical line (7) are led adjacently out of the housing (2) (Fig.1), wherein the coil unit (1) comprises a ferrite component (8) which is arranged at least partially in the housing (2) (Par.40) (Fig.2), the ferrite component (8) has a recess (8b), the plurality of windings surround a central portion of the ferrite component (8) (Par.47, Central portion of the ferrite component that corresponds to the middle portion 6b.) (Figs.2-3), and one of the ends (7b) of the electrical line (7) is led through the recess (8b) of the ferrite component (8) out of the housing (2) (Pars.60-61) (Fig.6).  
Nishimura does not explicitly teach both ends of the electrical line are led out of the housing for connecting to an electronic unit.
Bhat discloses a coil unit (212) for charging a vehicle (100) (Fig.11) comprising: both ends of an electrical line are led out of a housing for connecting to an electronic unit (202) (Par.55) (Fig.11). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Bhat in the system of Nishimura to have had electrically connected the power transmitting coil to a power source in order to facilitate contactless energy transfer as result of a current flow through the power transmitting coil (Pars.54-55).
Claim 17: Nishimura and Bhat disclose the limitations of claim 8 as recited above. Nishimura teaches the other one (7a) of the ends of the electrical line (7) is not led through the recess (8b) of the ferrite component (8) out of the housing (2) (Fig.6).  
Claim 18: Nishimura and Bhat disclose the limitations of claim 8 as recited above. Nishimura teaches the two ends (7a and 7b) of the electrical line (7) comprise an inner end and an outer end, the inner end disposed radially inward from the outer end toward the center of the coil (C) (Fig.2).

    PNG
    media_image4.png
    714
    484
    media_image4.png
    Greyscale



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (2019/0326049), Bhat et al. (2012/0025942) and Takahashi et al. (2017/0126059).
Claim 15: Nishimura teaches a system for inductively charging a vehicle (Par.33) (Fig.2), comprising: a housing (2) (Par.36) (Fig.1); a coil (C) that is arranged at least partially in the housing (2), wherein the coil (C) comprises a plurality of windings of an electrical line (7) (Par.41) (Fig.2), wherein the electrical line (7) has two ends (7a and 7b) (Par.60), and both ends (7a and 7b) of the electrical line (7) are led out of the housing (2) (Fig.1).
Nishimura does not explicitly teach both ends of the electrical line are led out of the housing for connecting to an electronic unit.
Bhat discloses a coil unit (212) for charging a vehicle (100) (Fig.11) comprising: both ends of an electrical line are led out of a housing for connecting to an electronic unit (202) (Par.55) (Fig.11). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Bhat in the system of Nishimura to have had electrically connected the power transmitting coil to a power source in order to facilitate contactless energy transfer as result of a current flow through the power transmitting coil (Pars.54-55).
The combination of Nishimura and Baht does not explicitly teach wherein the electronic unit comprises: a filter, and a resonance capacitor.  
Takahashi teaches a system for inductively charging a vehicle (Fig.1) comprising: a coil (10) comprising two ends of an electrical line being connected to an electronic unit (11) (Par.242) (Fig.1); wherein the electronic unit (11) comprises: a filter (111), and a resonance capacitor (112) (Par.246).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Takahashi in the combination of Nishimura and Baht to have had removed predetermined frequency components included in the AC power source (Par.248); and configured a resonant circuit to generate a magnetic flux (Par.262) for power transmission (Par.252).


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Paynter et al. (2015/0118898) discloses a plug configured such that, when in a plugged-in state, it has air and leakage gaps between 0.05 and 0.15mm in order to allow for a soft connection that eliminates danger associated with components slamming together (Par.37), fails to teach alone or in combination:
“a plug configured such that, when in a plugged-in state, it has air and leakage gaps of  >= 15mm”, as disclosed in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ichikawa et al. (2016/0114687) discloses a coil unit (50) for charging a vehicle (10) (Fig.6) comprising: both ends of an electrical line are led out of a housing for connecting to an electronic unit (64) (Par.121) (Figs.6-7). 
Sauper (2011/0246014) teaches a plug (2) comprising a plurality of non-conductive recesses (7) to engage a plurality of complementary pieces (6) of a socket (1) (Par.78) (Fig.1); at least one of the plurality of non-conductive recesses (7) is arranged radially outside a plug-in contact of an electrical line (Par.81) (Fig.1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        August 26, 2022